Citation Nr: 0124556	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for claimed disability 
as the residual of frostbite of the hands and feet.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the RO.  

In a rating decision in February 1955, the RO denied the 
veteran's original claim of service connection for a disorder 
of both feet.  

Before reaching the merits of the claim, the Board must 
address the jurisdictional question of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a bilateral foot disorder.  

(The issue of service connection for claimed disability as 
the residual of frostbite of the hands and feet is addressed 
in the Remand portion of this document.)  




FINDINGS OF FACT

1.  In a decision promulgated in February 1955, the RO denied 
the claim of service connection for a bilateral foot 
disorder.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the prior 
final decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for a bilateral 
foot disorder.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.303, 20.1100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

The Board has considered this new legislation and regulation 
with regard to the issues of whether new and material 
evidence has been submitted.  The Board finds, given the 
favorable action taken hereinbelow, that no further 
assistance in developing the facts pertinent to the developed 
issues is required at this time.  

In a rating decision of February 1955, the RO denied the 
veteran's original claim of service connection for a 
bilateral foot disorder, on that basis that the veteran's 
service medical records reflecting treatment for his feet did 
not establish that his preexisting pes planus had been 
aggravated by service.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.1103 (2001).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

The Board notes that recent VCAA regulatory amendments change 
38 C.F.R. § 3.156(a) to the extent that they now expressly 
define "new" and "material" evidence; however, the 
effective date of these specific changes is August 29, 2001.  
66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  

Thus, the new regulations only apply prospectively to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim was filed prior to August 29, 2001, the current appeal 
is decided under the more favorable old version of the 
regulations, as enumerated and analyzed above.  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The additional evidence submitted in an effort to reopen the 
claim of service connection for a bilateral foot disability 
includes VA and private medical evidence as well as the 
written statements and hearing testimony of the veteran.  

A March 1999 VA nerve conduction study showed current 
disability of the veteran's feet.  The Board finds this new 
evidence particularly probative to the question of whether 
the veteran has a current bilateral foot disability that is 
related to service.  

A careful review of the record also shows that, in connection 
with a cold injury protocol examination in January 1999, x-
ray studies showed findings of changes involving feet.  

This evidence is also new and material, in that it is neither 
cumulative nor redundant, and in that, either by itself, or 
in connection with the evidence previously assembled, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The above evidence is certainly new, as it was not of record 
at the time of the RO's February 1955 decision.  Furthermore, 
the evidence is clearly material as it is probative of 
whether the veteran's has a current bilateral foot disability 
that is a result of injury or disease incurred in or 
aggravated by his active service.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a bilateral foot disorder.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral foot disorder, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The Board determines, given the facts in this case, that 
additional development needs to be conducted prior to further 
appellate consideration.  

Specifically, the veteran has referenced additional VA 
treatment records which do not appear to be associated with 
his claims folder.  The veteran testified during his July 
2001 hearing that he has been treated for a foot condition at 
VA medical facilities where he obtained special shoes for 
this foot disorder.  Thus, all VA treatment records not 
already associated with the veteran's claims file should be 
obtained by the RO.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In addition, the Board finds that a VA examination is 
warranted in order to determine whether the veteran has 
current foot disability due to disease of injury that was 
incurred in or aggravated by his service.  

With respect to his claim of service connection for frostbite 
residuals, the Board notes that the January 1999 VA examiner 
commented that subluxations raised the question of 
neuropathic arthropathy consistent with the veteran's history 
of diabetes and small vessel calcification and noted that he 
had had Type II diabetes mellitus for approximately 11 years.  
However, it is not clear whether is suffering from current 
disability as the residual of the claimed cold injury in 
service.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed bilateral foot and any 
frostbite residuals of the hands and feet 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of the claimed foot 
and hand frostbite residuals.  All 
indicated tests must be conducted. The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the requested 
study.  Based on his/her review of the 
case, the VA examiner should provide the 
following opinion as to the likelihood 
that the veteran has a current hand or 
foot disability due to a frostbite injury 
that was incurred in or aggravated by his 
active service.  A complete rationale for 
any opinion expressed must be provided.  

3.  The veteran also should be afforded a 
VA examination to determine the nature 
and likely etiology of the claim 
bilateral foot disorder.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiners prior to the requested study.  
Based on his/her review of the case, the 
VA examiner should provide the following 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current foot disability due to pes planus 
or weak feet or other disease or injury 
that was incurred in or aggravated by his 
active service.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


